Citation Nr: 9923620	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  94-31 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to March 
1992.

This appeal arose from a September 1992 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
left and right knee disabilities and for pes planus.  The 
left knee was assigned a 10 percent disability evaluation, 
while the right knee and the pes planus were assigned 
noncompensable evaluations, effective March 17, 1992.  This 
decision was confirmed and continued by rating actions issued 
in July and October 1993.  In February 1996, a rating action 
was issued which increased the evaluation assigned to the 
right knee disability to 10 percent, effective March 17, 
1992.  In June 1998, the Board of Veterans' Appeals (Board) 
remanded these issues to the RO for additional development.  
Following compliance with this remand, the evaluations 
assigned to these conditions were confirmed and continued by 
rating actions issued in January and February 1999.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
subjective complaints of pain; the objective evidence noted 
some limitation of motion, with a 10 percent increase in 
functional loss during flare-ups, with no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness or abnormal or guarded movement.

2.  The veteran's right knee disorder is manifested by 
subjective complaints of pain; the objective evidence noted 
some limitation of motion, with a 10 percent increase in 
functional loss during flare-ups, with no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness or abnormal or guarded movement.

3.  The veteran's bilateral pes planus is manifested by no 
objective evidence of pain on motion, excess fatigability, 
weakened movement or incoordination, with very little 
possibility of increased functional loss due to pain or 
during flare-ups, although flare-ups could cause a slight 
increase in weakened movement, excess fatigability or 
incoordination.  The weight bearing line was over the great 
toe, there was no inward bowing of the tendo-Achillis and 
there was no pain on manipulation of the feet.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5257, 5260, 
5261 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5257, 5260, 
5261 (1998).

3.  The criteria for an evaluation in excess of 0 percent for 
the service-connected bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


FACTS

Left knee disability

The pertinent evidence of record included the veteran's VA 
outpatient treatment records developed between September 1992 
and April 1993.  On November 5,1992, it was noted that there 
was no effusion.  The knee displayed range of motion of 0 to 
130 degrees, and the apprehension and Lachman's tests were 
negative.  The joint was stable and there was no joint line 
tenderness.  The impression was probable anterior knee 
pain/patellofemoral syndrome.  On April 30, 1993, the knee 
displayed full range of motion and negative 
anterior/posterior Drawer and Lachman's tests.  The diagnosis 
was patellofemoral synovitis.

The veteran was examined by VA in July 1993.  He complained 
that his left knee would ache and pop.  There was no evidence 
of swelling or deformity.  Range of motion was from 0 to 128 
degrees.  An x-ray revealed no skeletal abnormalities.  The 
diagnosis was chondromalacia with previous arthroscopic 
surgery.  

VA examined the veteran in August 1995.  He indicated that 
the left knee joint would lock up approximately three times 
per week.  There was no objective evidence of swelling, 
deformity, subluxation or instability.  Range of motion from 
0 to 114 degrees.  An x-ray revealed calcification of the 
lateral ligament at the insertion of the distal femur; 
otherwise the study was negative.  The diagnosis was 
postoperative arthroscopic chondromalacia.

The veteran was treated by VA on an outpatient basis between 
December 1995 and June 1996.  On December 14, 1995, his left 
knee displayed full range of motion with mild crepitance but 
no instability.  On June 13, 1996, he reported that he was 
having trouble with his left knee.  He stated that he was 
experiencing locking, swelling and crepitus.  The physical 
examination noted minimal crepitus and a negative McMurray's 
sign.  An x-ray was within normal limits, with evidence of an 
old osteochondritis of the medial femoral condyle.  The 
assessment noted that the examination did not support a 
finding of a meniscus tear.

VA re-examined the veteran in August 1998.  He reported 
experiencing constant knee pain.  The examiner stated that 
there was possibly 10 percent functional impairment during 
flare-ups.  He indicated that he would wear an elastic brace 
on the knee on occasion and that he would sometimes use a 
cane.  The physical examination noted no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal or guarded movement.  
He was able to walk well without a limp or appliances.  Range 
of motion was from 0 to 104 degrees.  A September 20, 1998 x-
ray was reported to be normal.  The diagnosis was post-
arthroscopic surgery of the left knee with slight loss of 
function due to pain.


Right knee

The pertinent evidence of record included VA outpatient 
treatment records developed between September 1992 and April 
1993.  On November 5, 1992, his right knee displayed range of 
motion of 0 to 130 degrees.  There was no effusion and the 
apprehension and Lachman's tests were negative.  The joint 
was stable and there was no joint line tenderness.  The 
impression was probable anterior knee pain/patellofemoral 
syndrome.  An April 30, 1993 notation indicated that his knee 
had full range of motion, although there was crepitus over 
the patellofemoral area.  The diagnosis was patellofemoral 
synovitis.  

VA examined the veteran in July 1993.  His chief complaint 
was that his knee would ache and pop.  There was no swelling 
or deformity, and range of motion was from 0 to 130 degrees.  
An x-ray was within normal limits.  The diagnosis was 
chondromalacia.  A VA outpatient treatment record from that 
same month noted his complaint of right knee pain.  Range of 
motion was full, but it was accompanied by crepitus.  The 
ligaments were intact and there was no indication of 
varus/valgus laxity.  He reported a history of locking and 
give way of the right knee.  The impression was possible 
chronic low grade medial meniscus tear.

The veteran was afforded a VA examination in August 1995.  He 
stated that his right knee was weak and ached constantly.  
There was no objective evidence of swelling, deformity, 
subluxation or instability.  Range of motion was from 0 to 
114 degrees.  An x-ray was negative.  The diagnosis was right 
knee degenerative joint disease.

VA examined the veteran in August 1998.  He stated that he 
experienced constant pain.  The examiner opined that the 
veteran had 10 percent functional impairment during flare-
ups.  He indicated that he would occasionally wear an elastic 
brace on the knee and would sometimes use a cane.  There was 
no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat or abnormal 
or guarded movement.  He was able to walk well, without a 
limp or appliances.  Range of motion was from 0 to 104 
degrees.  A September 20, 1998 x-ray was reportedly normal.  


Pes planus

The pertinent evidence includes the veteran's VA outpatient 
treatment records developed between September 1992 and April 
1993.  On November 5, 1992, he reported experiencing 
bilateral foot pain.  The examination showed that he was 
tender over the metatarsal heads.  The impression was mild 
diffuse metatarsalgia with mild pes planus.  

The veteran was examined by VA in July 1993.  He stated that 
he had pain in both feet, with or without inserts.  The 
objective examination noted that there was obvious pes planus 
and hallux valgus on standing.  Squatting was limited due to 
pain.  Pronation and supination were within normal limits.  
He was able to rise on his toes and rock on his heels 
normally.  His gait was also normal.  An x-ray revealed no 
skeletal abnormalities.  The diagnoses were pes planus and 
hallux valgus.

VA re-examined the veteran in August 1998.  He complained of 
pain in both feet.  The examiner noted that the veteran's 
feet appeared to be normal except for pes planus.  It was 
commented that there was no evidence of pain, weakened 
movement, excess fatigability or incoordination.  There was 
very little possibility of any additional motion loss due to 
pain or flare-ups, although there could be a slight increase 
in weakened movement, excess fatigability or incoordination.  
Pain did not significantly limit use during flare-ups.  The 
weight bearing line was over the great toe, there was no 
inward bowing of the tendo-Achillis and there was no pain on 
manipulation that could be detected by the examiner.  An x-
ray showed bilateral hallux valgus deformity with slight 
degenerative changes at the first metatarsal phalangeal joint 
on the right.  The foot arch was somewhat low bilaterally, 
but was not completely depressed.


ANALYSIS

Knees

According to the applicable criteria, slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment.  38 C.F.R. Part 4, 
Code 5257 (1998).

Limitation of flexion of either leg to 45 degrees or 
limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that flexion be limited to 30 degrees or that extension be 
limited to 15 degrees.  38 C.F.R. Part 4, Codes 5260, 5261 
(1998).

In the instant case, the objective evidence does not support 
a finding of entitlement to an evaluation in excess of 10 
percent for either knee disability.  This evidence does not 
support a finding that he currently suffers from moderate 
impairment of either knee joint.  There is no evidence of 
recurrent subluxation or instability; in fact, both joints 
have been described as stable to stress.  Nor does the 
evidence reflect that flexion is limited to 30 degrees or 
that extension is limited to 15 degrees, as would be required 
to justify a 20 percent disability evaluation under 38 C.F.R. 
Part 4, Codes 5260 and 5261 (1998).  Nor is there any 
objective indication that his knee disorders are manifested 
by weakened movement, excess fatigability or incoordination.  
While he has reported experiencing pain, the examiner 
specifically found that there was no evidence of painful 
motion.  It was commented that the veteran did suffer from 
about a 10 percent functional loss during flare-ups, although 
there is no documented evidence of such flare-ups.  It is, 
therefore, found that the 10 percent disability evaluation 
currently assigned adequately compensates him for his current 
level of impairment.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for his service-connected left and right knee 
disabilities.


Pes planus

According to the applicable criteria, a noncompensable 
evaluation is warranted for mild unilateral or bilateral 
acquired flatfoot (pes planus) with symptoms which are 
relieved by built-up shoes or arch supports.  A 10 percent 
evaluation is warranted for moderate unilateral or bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo-Achillis and pain on manipulation and use 
of the feet.  38 C.F.R. Part 4, Code 5276 (1998).

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to a compensable evaluation for the service-connected 
bilateral pes planus.  While the VA examination performed in 
August 1998 did note that the weight bearing line was over 
the great toe, there was no indication of either inward 
bowing of the tendo-Achillis or pain on manipulation and use 
of the feet.  Thus, the criteria for a 10 percent evaluation 
have not been established in this case.  Moreover, while the 
veteran has complained of painful feet, the objective records 
have shown no evidence of painful movement, weakened 
movement, excess fatigability or incoordination.  The 
examiner indicated that it was possible that there would be a 
slight increase in weakened movement, excess fatigability or 
incoordination during flare-ups; however, such has not been 
documented in the record.  Therefore, it is found that the 
evidence currently of record does not support entitlement to 
an increased evaluation for the veteran's bilateral pes 
planus.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 0 percent for the service-connected bilateral pes 
planus.


ORDER

An increased evaluation for the service-connected left knee 
disability is denied.

An increased evaluation for the service-connected right knee 
disability is denied.

A compensable evaluation for the service-connected bilateral 
pes planus is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

